         Case 3:20-cv-04439-JSC Document 49 Filed 10/30/20 Page 1 of 3




 1 BOTTINI & BOTTINI, INC.
   FRANCIS A. BOTTINI, JR. (SBN 175783)
 2 fbottini@bottinilaw.com
   YURY A. KOLESNIKOV (SBN 271173)
 3 ykolesnikov@bottinilaw.com
   7817 Ivanhoe Avenue, Suite 102
 4 La Jolla, California 92037
   Telephone:      (858) 914-2001
 5
   RENNE PUBLIC LAW GROUP
 6 Louise H. Renne (SBN 36508)
    lrenne@publiclawgroup.com
 7 Ruth M. Bond (SBN 214582)
    rbond@publiclawgroup.com
 8 350 Sansome Street, Suite 300
   San Francisco, California 94101
 9 Telephone:      (415) 848-7200
   Facsimile:      (415) 848-7230
10

11 Co-Lead Counsel for Plaintiffs
                             UNITED STATES DISTRICT COURT
12
                           NORTHERN DISTRICT OF CALIFORNIA
13                              SAN FRANCISCO DIVISION

14
   R. ANDRE KLEIN, derivatively on behalf of )      Lead Case No. 3:20-CV-04439-JSC
15 ORACLE CORPORATION and ORACLE                )   (Consolidated with Case No: 3:20-
   AMERICA, INC.,                               )   CV-04602-JSC)
16                                   Plaintiff, )
                 vs.                            )
17                                              )   OPPOSITION OF PLAINTIFFS KLEIN
   LAWRENCE J. ELLISON, SAFRA A. CATZ, )            AND DINSMORE TO DEFENDANTS’
18 JEFFREY O. HENLEY, JEFFREY S. BERG, )            MOTION TO CONSOLIDATE
   MICHAEL J. BOSKIN, BRUCE R. CHIZEN, )
19 GEORGE H. CONRADES, RONA A.                  )   Date: December 3, 2020
   FAIRHEAD, RENÉE J. JAMES, CHARLES )              Time: 9:00 a.m.
20 (WICK) MOORMAN IV, LEON E.                   )   Judge: Honorable Jacqueline Scott Corley
   PANETTA, WILLIAM G. PARRETT, NAOMI )
21 O. SELIGMAN, VISHAL SIKKA, and DOES )
   1–30,                                        )
22                                 Defendants,)
                                                )
23                   – and –                    )
   ORACLE CORPORATION and ORACLE                )
24 AMERICA, INC.,                               )
                                                )
25 Nominal Defendants                           )
                                                )
26                                              )
   This Document Relates To:                    )
27                                              )
       ALL ACTIONS                              )
28

                                               -1-
           OPPOSITION OF PLAINTIFFS KLEIN AND DINSMORE TO DEFS’ MTN TO CONSOLIDATE
             Case 3:20-cv-04439-JSC Document 49 Filed 10/30/20 Page 2 of 3




 1
        I.       ARGUMENT
 2
              Defendants have moved for consolidation of a later-filed action (Alison Sherman v. Ellison,
 3
     Case No. 3:20-CV-5255) where the plaintiff refused to consolidate (Ms. Sherman also previously
 4
     refused to agree that her case was “related,” forcing Plaintiffs to file an Administrative Motion to
 5
     Relate, which was granted over Sherman’s objection). Plaintiffs Klein and Dinsmore initially
 6
     indicated to Defendants that they believed the later-filed Sherman case should be stayed, since it was
 7
     a copycat case and was duplicative of the allegations in the consolidated complaint already on file
 8
     since August, and with respect to which the parties had already agreed on a briefing schedule.
 9
     Defendants rejected the idea of moving for a stay, and then filed a motion to consolidate without
10
     making “real” efforts to get Plaintiff Sherman to change her initial refusal to agree to consolidation.
11
     Plaintiffs’ Co-Lead Counsel told Defendants they would agree to consolidation, and to the filing of
12
     another consolidated complaint, so long as doing so would not prejudice Plaintiffs’ right to amend in
13
     the future if necessary.
14
               Thereafter, Plaintiffs Klein and Dinsmore engaged in further meet and confer sessions with
15
     Plaintiff Sherman, and obtained the agreement of Plaintiff Sherman to consolidation. Plaintiffs’ Co-
16
     Lead Counsel then spent time negotiating a stipulation with Defendants. When all other issues were
17
     resolved, Defendants inserted language in the stipulation purporting to put limitations on Plaintiffs’
18
     ability to file an amended complaint in the future if necessary, adding language to the effect that
19
     Plaintiffs would have such a right only if the changes to the amended consolidated complaint were
20
     not “substantive.”    Plaintiffs’ Co-Lead Counsel told Defendants this added language was not
21
     acceptable because it had not been agreed to by the parties and would create needless disputes down
22
     the line about whether any changes to the amended consolidated complaint were “substantive” or not.
23
     Defendants would inevitably argue changes were substantive in order to try to thwart Plaintiffs’
24
     ability to amend the complaint if necessary.
25
              To be clear, Plaintiffs Klein and Dinsmore do not believe the filing of an amended
26
     consolidated complaint is necessary, given the fact that Plaintiff Sherman’s allegations are largely
27
     redundant. But Defendants insist on the filing of what they refer to as an “operative” complaint.
28

                                                      -2-
              OPPOSITION OF PLAINTIFFS KLEIN AND DINSMORE TO DEFS’ MTN TO CONSOLIDATE
           Case 3:20-cv-04439-JSC Document 49 Filed 10/30/20 Page 3 of 3




 1          As a result, the Court should deny the motion to consolidate given Defendants refusal to agree

 2 that the filing of a consolidated complaint would be without prejudice to the right to amend in the

 3 future. Alternatively, Plaintiffs Klein and Dinsmore are willing to file an amended consolidated

 4 complaint if the Court prefers that option, but if so, they request that the consolidation order state that

 5 the filing of the amended consolidated complaint shall not prejudice Plaintiffs’ right to file an

 6 amended complaint as a matter of right in the future. Plaintiffs have simply filed one consolidated

 7 complaint in order to join the parties and their claims. The Defendants are now insisting on the filing

 8 of yet another consolidated complaint; if that request is granted, Plaintiffs should not be prejudiced

 9 by the filing of a consolidated complaint that Defendants apparently want to try to argue later

10 constitutes some type of substantive amendment.

11
     DATED: October 30, 2020                           BOTTINI & BOTTINI, INC.
12                                                     FRANCIS A. BOTTINI, JR.
                                                       ALBERT Y. CHANG
13                                                     YURY A. KOLESNIKOV

14                                                                  s/ Francis A. Bottini, Jr.
                                                                  FRANCIS A. BOTTINI, JR.
15
                                                       7817 Ivanhoe Avenue, Suite 102
16                                                     La Jolla, California 92037
                                                       Telephone: (858) 914-2001
17                                                     Facsimile: (858) 914-2002
                                                       fbottini@bottinilaw.com
18                                                     achang@bottinilaw.com
                                                       ykolesnikov@bottinilaw.com
19
                                                       RENNE PUBLIC LAW GROUP
20                                                     Louise H. Renne
                                                       Ruth M. Bond
21                                                     Ryan McGinley-Stempel
                                                       350 Sansome Street, Suite 300
22                                                     San Francisco, California 94101
                                                       Telephone:    (415) 848-7200
23                                                     Facsimile:    (415) 848-7230
                                                       lrenne@publiclawgroup.com
24                                                     rbond@publiclawgroup.com
                                                       rmcginleystempel@publiclawgroup.com
25
                                                       Co-Lead Counsel for Plaintiffs
26

27

28

                                                       -3-
             OPPOSITION OF PLAINTIFFS KLEIN AND DINSMORE TO DEFS’ MTN TO CONSOLIDATE
